
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 660
        [I.D. 012607A]
        RIN 0648-AU26
        Fisheries Off West Coast States; Coastal Pelagic Species Fishery; Amendment 12 to the Coastal Pelagic Species Fishery Management Plan
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          
          ACTION:
          Availability of an amendment to a fishery management plan; request for comments.
        
        
          SUMMARY:
          NMFS announces that the Pacific Fishery Management Council (Council) has submitted Amendment 12 to the Coastal Pelagic Species (CPS) Fishery Management Plan (FMP) for Secretary of Commerce review. The intent of Amendment 12 to the CPS FMP is to protect all species of krill off the West Coast (i.e., California, Oregon and Washington). This action would prohibit the harvest of all species of krill by any fishing vessel operating in the Exclusive Economic Zone (EEZ) off the West Coast and would deny the use of exempted fishing permits to allow krill fishing.
        
        
          DATES:
          Comments on Amendment 12 must be received by April 27, 2007.
        
        
          ADDRESSES:
          You may submit comments on this NOA identified by “I.D. 012607-NOA” by any of the following methods:
          • E-mail: 0648-AU26.SWR@noaa.gov. Include the I.D. number in the subject line of the message.
          • Federal e-Rulemaking portal: http://www.regulations.gov. Follow the instructions for submitting comments.
          • Mail: Rodney R. McInnis, Regional Administrator, Southwest Region, NMFS, 501 West Ocean Blvd., Suite 4200, Long Beach, CA 90802.
          • Fax: (562) 980-4047.
          Copies of Amendment 12, which includes an Environmental Assessment/Initial Regulatory Flexibility Analysis/Regulatory Impact Review, are available from Donald O. McIssac, Executive Director, Pacific Fishery Management Council, 7700 NE Ambassador Place, Suite 200, Portland, OR 97220-1384.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Joshua B. Lindsay, Sustainable Fisheries Division, NMFS, at 562-980-4034 or Mike Burner, Pacific Fishery Management Council, at 503-820-2280.
        
      
      
        SUPPLEMENTARY INFORMATION:
        The CPS fishery in the EEZ off the West Coast is managed under the CPS FMP, which was developed by the Council pursuant to the Magnuson-Stevens Fishery Conservation and Management Act (Magnuson-Stevens Act). The CPS FMP was approved by the Secretary of Commerce and was implemented by regulations that can be found at 50 CFR part 660, subpart I.

        The Magnuson-Stevens Act requires each Regional Fishery Management Council to submit any amendment to an FMP to NMFS for review and approval, disapproval, or partial approval. The Magnuson-Stevens Act also requires that NMFS, upon receiving an amendment to an FMP, publish notification in the Federal Register that the amendment is available for public review and comment. NMFS will consider the public comments received during the comment period described above in determining whether to approve, disapprove, or partially approve Amendment 12.
        As the principal food source for many fish and non-fish species, krill are a critical component of the marine ecosystem. Off the West Coast krill are important prey for a variety of fish species, including many Council-managed stocks. Krill are also a principal food source for many species of marine mammals and seabirds; some of which are listed as threatened or endangered and warrant special efforts for protection and recovery. Protecting krill will likely minimize adverse impacts on these fish stocks and living marine resources and in turn, help to maintain ecological relationships and ensure the long-term health and productivity of the West Coast ecosystem. Amendment 12 is an attempt to incorporate ecosystem conservation principles into fishery management programs by protecting, to the extent practicable, krill resources, which are an integral part of that ecosystem.
        At this time, while a krill fishery off the U.S. West Coast does not exist, there also are no Federal regulations that limit fishing for krill in the EEZ. The states of Washington, Oregon, and California prohibit their vessels from fishing for krill and prohibit landings of krill into their respective ports. However, these prohibitions would not prevent a fishery from developing in the West Coast EEZ by vessels from outside of the region, as long as landings were not made into a West Coast port.
        If adopted, Amendment 12 would add all species of krill as a management unit species under the CPS FMP and would place krill under a newly established “prohibited harvest species” category. This new category would differ from the existing “prohibited species” definition in the FMP because “prohibited harvest species” may not be taken by any fishery or gear type in the U.S. EEZ. Optimum yield (OY) for krill would be zero and the harvest of krill would be prohibited. In contrast, “prohibited species” may not be taken and retained incidentally by CPS fishery participants, but are legally harvested under provisions in other Council FMPs and Federal regulations. Amendment 12 also proposes that no exempted fishing permits (EFPs) be issued under the EFP procedures of the CPS FMP to allow individuals to harvest krill as an exception to the prohibition of harvest. These actions would fully achieve the objectives of the amendment to the extent practicable, recognizing that environmental conditions and the responses of krill and other resources to changes in environmental conditions are beyond the control of the Council.
        NMFS and the Council have considered the potential for development of a krill fishery and the potentially drastic effects a fishery could have on krill resources and on the fish and other species, such as birds and mammals, that are dependent on, or that are sensitive to, the abundance and availability of krill. The Council has agreed it is critical to take preventive action at this time to ensure that a krill fishery will not develop that could potentially harm krill stocks, and in turn harm other fish and non-fish stocks. Therefore, NMFS proposes to prohibit krill fishing in the EEZ off the West Coast.
        Public comments on Amendment 12 must be received by April 27, 2007, to be considered by NMFS in the decision whether to approve, disapprove, or partially approve Amendment 12. A proposed rule to implement Amendment 12 has been submitted for Secretarial review and approval. NMFS expects to publish and request public comment on the proposed regulation to implement Amendment 12 in the near future.
        
          Authority:
          16 U.S.C. 1801 et seq.
          
        
        
          Dated: February 20, 2007.
          James P. Burgess,
          Acting Director, Office of Sustainable Fisheries, National Marine Fisheries Service.
        
      
      [FR Doc. E7-3247 Filed 2-23-07; 8:45 am]
      BILLING CODE 3510-22-S
    
  